                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                     Case No.19-cv-00200-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER DIRECTING PARTIES TO
                                                 v.                                         SHOW CAUSE RE DISMISSAL
                                  10

                                  11     SUI PING KWONG MOCK,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Scott Johnson filed the present action on January 11, 2019. Dkt. No. 1. The

                                  15   Court previously granted a stipulated request to extend the deadline for conducting a joint site

                                  16   inspection from April 26, 2019 to June 7, 2019. Dkt. No. 16. Mr. Johnson’s last day to file a

                                  17   notice of need for mediation was June 21, 2019. Id. Mr. Johnson did not file a notice of need for

                                  18   mediation. Additionally, on April 9, 2019 defendant Sui Ping Kwong Mock filed cross-claims

                                  19   against Mui Si San, doing business as Coffee Lovers and T Coffee Lovers. Dkt. No. 12.

                                  20   However, there is no indication on the docket that Mui Si San has been served.

                                  21          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  22   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629-33

                                  23   (1962). The parties are directed to file a written response to this order by July 5, 2019 and to

                                  24   appear before the Court on July 9, 2019 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280 South First

                                  25   Street, San Jose, California 95113 and show cause why this action, including all cross-claims,

                                  26
                                  27

                                  28
                                   1   should not be dismissed without prejudice for failure to prosecute.

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 27, 2019

                                   4
                                                                                                   VIRGINIA K. DEMARCHI
                                   5                                                               United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
